UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6067



RONALD L. DORSEY,

                                             Plaintiff - Appellant,

          versus


CORRECTIONS CORPORATION OF AMERICA, Owner of
LVCC; GARNER, Nurse, Head Nurse Administrator;
C. CREATH, Nurse, RN,

                                            Defendants - Appellees.



                             No. 01-6198



RONALD L. DORSEY,

                                             Plaintiff - Appellant,

          versus


ARAMARK CORPORATION FOOD COMPANY; FOOD
SERVICE,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge;
David G. Lowe, Magistrate Judge. (CA-00-538, CA-00-385)
Submitted:   April 27, 2001                 Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


No. 01-6067 dismissed and No. 01-6198 affirmed by unpublished per
curiam opinion.


Ronald L. Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Ronald L. Dorsey seeks to appeal

orders of the district court in two different actions.       In No. 01-

6067, Dorsey v. Corrections Corp., Dorsey noted an appeal from two

preliminary orders in an ongoing action in the district court.      We

must dismiss the appeal for lack of jurisdiction.       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).        This case as yet has neither a

final order nor an appealable interlocutory or collateral order.

     In No. 01-6198, Dorsey v. Aramark Corp. Food Co., Dorsey seeks

to appeal an order of the district court adopting the report of the

magistrate judge and dismissing the action.       The notice of appeal

filed with this action is untimely.        We conclude that Dorsey in-

tended the notice of appeal filed in No. 01-6067 to apply to the

order in this case but designated the wrong case caption and

number.   Therefore, we consider this appeal timely.       However, we

affirm the order of the district court without further review.

     Dorsey’s case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge recommended

that relief be denied and advised Dorsey that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.


                                   3
Despite this warning, Dorsey failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Dorsey has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                         No. 01-6067 - DISMISSED

                                         No. 01-6198 - AFFIRMED




                                4